DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A, claims 1-14,  in the reply filed on May 2th, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has failed to provide evidence that Claim 1, 15 and 16 do not contain a special technical feature that contributes over Mansfield, as Mansfield does not disclose “the lid cooperating with the cup to fit into the opening closing off the cavity”.  This is not found persuasive because, it is the examiner’s position that interpreting the claim language and the scope of the claim, Mansfield does disclose “the lid cooperating with the cup” as 
 Mansfield discloses a cup being formed of hard metal material (anode cup is formed of steel, nickel, and copper col. 3, rows 27-30) and walls of the cup defining a cavity (Fig. 1 cavity-36, walls-35/33/37, col. 5, row. 27-35), an opening in the cup providing access to the cavity (Fig. 1, opening-8, col. 3, row. 50), a lid formed of a hard metal material (Fig. 1, 32-rim acts as lid), the lid cooperating with the cup to fit into the opening closing off the cavity (Fig. 1, 32-rim acts as lid). The lid is cooperating with the cup as it is placed on the cup walls and functionally closes the cavity formed by the cup walls. Furthermore, the special technical feature of “the lid cooperating with the cup to fit into the opening closing off the cavity” is disclosed by Brenner (US20130196222), where Brenner discloses a lid (cover part-101 acts as lid, Fig. 1), the lid cooperating with the cup to fit into the opening closing off the cavity the other of the anode or cathode material (Fig. 1 cover part and cup are slotted together to close opening of cavity, with both electrodes-112/111 placed inside cavity, [0043]).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 2-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “closing off the cavity the other of the anode or cathode material” is unclear as whether there is a second cavity containing the other of the anode or cathode material, is unclear as to how the other of the anode or cathode material interacts with the cavity, and is further unclear as to how the lid interacts, or does not interact, with the other of the anode or cathode material. For purposes of examination, the examiner will define the cavity of “closing off the cavity” as the same cavity previously mentioned in the claim, which is the cavity that is formed by the cup. Furthermore, the examiner, under the broadest reasonable interpretation of the claims, in light of the specifications, will define the “other of the anode or cathode material” to be included in the cavity that is closed off by the lid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-5,7-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20130196222) in view of Fischer (US20180254439).
Regarding Claim 1, Brenner discloses a battery for a micro-device (button cell-[008], it is the examiner’s position that since “micro-device” is a broad term, and since button cells are commonly used in small electronic application, Brenner meets the limitation of a battery for a micro device) comprising:
A cup being formed and the walls of the cup defining a cavity (cavity defined by cup part-102, Fig. 1, [0016], [0043]), an opening in the cup providing access to the cavity (Fig. 1, cup part-102, has opening at top, Fig. 1, [0043]), a surface of the cavity being deposited with one of an anode or cathode material (positive electrode-112 disposed on surface of cavity at bottom of cup, Fig. 1, [0044]);
A lid (cover part-101 acts as lid, Fig. 1), the lid cooperating with the cup to fit into the opening closing off the cavity the other of the anode or cathode material (Fig. 1 cover part and cup are slotted together to close opening of cavity, with both electrodes-112/111 placed inside cavity, [0043]). As stated above in the 112b rejection, the cavity created by the cup is also the cavity that is covered by the lid, and as both the anode and cathode materials are present in the cavity, it is the examiner’s position that this limitation is disclosed by Brenner.
A dielectric material being positioned between the cup and the lid to electrically isolate the cup from the lid (film seal-109 acts as dielectric material, Fig. 1, [0044], film seal electrically isolates cup part and cover part, [008]).
Brenner does not directly disclose that the cup is made of a hard metal material and Brenner does not disclose directly that the lid is made of a hard metal material, but Brenner does teach that the button cells generally having a housing made of a cup part and a cover part, and that these parts can be made from nickel-plated deep-drawn sheet metal ([003]). Brenner further teaches that the housing parts of the button cell often consist of a trimetal with a layer sequence nickel, steel and copper ([0017]). It is the examiner’s position that nickel, steel and copper are all examples of “hard metal” as the examiner is interpreting “hard metal” to be any metal element that is high in tensile strength. Furthermore the examiner notes that the instant specification lists copper and steel as examples of hard metal material, which are disclosed be Brenner. 
Therefore, it would be obvious to one of ordinary skill in the art to create a cup and a lid for a battery, with the disclosure and teachings of Brenner, that would have a cup and a lid formed of a hard metal material.  
Brenner does not directly disclose the use of an electrolyte in the cavity. However, Brenner discloses that the button cell battery can have electrolyte metered in ([0041]).
Fischer discloses a button cell with a cavity formed by a cup and a lid, where both electrodes are disposed inside the cavity (Fig. 2, 106/102-electrodes, 107-separator, [0050]). Fischer further discloses that the separator disposed between the electrodes can be impregnated with electrolyte ([0045]), and that the electrodes can be filled with an electrolyte ([0046]). Fischer teaches that this structure has improved electrode conductivity ([0015]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the cavity of Brenner with the teachings of Fischer to include an electrolyte in the cavity. This modified structure would yield the expected result of improved electrode conductivity. It is the examiner’s position that because Brenner includes both electrodes and a separator in the cavity created by the cup, with the inclusion of electrolyte in the electrode and separator, the combination of Brenner in view of Fischer would create a battery with electrolyte being contained in the cavity.
Regarding Claim 3, Brenner in view of Fischer discloses the limiations as set forth above. Brenner further discloses wherein the lid includes a protrusion that extends into the cavity (Fig. 1, cover part acting as lid-101, has a protrusion that is surrounded by the cut edge-108, where the protrusion extends downwards into the cavity).
Regarding Claim 4, Brenner in view of Fischer discloses the limitations as set forth above. Brenner does not directly disclose the use of at least one LiFePO4/C, LiMn2O4, LINi1/3Mn1/3Co1/3O2 in the cathode material. However, Brenner discloses that the electrode material can be made from all conventional materials ([0038]).
Fischer discloses a button cell where the cathode active material used can be any material that can be employed in the capture and release of lithium ions. Fischer teaches that among these compounds is LiFePo4, LiMn2O4 and LiNi1/3Mn1/3Co1/3O2 ([0042]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the cathode of Brenner with the teachings of Fischer to have a cathode material comprise at least one of LiFePo4, LiMn2O4 and LiNi1/3Mn1/3Co1/3O2.
Regarding Claim 5, Brenner in view of Fischer discloses the limitations as set forth above. Brenner does not directly disclose the use of at least one of SI, SI-carbon, SI-Li alloy, SN, graphite, and Li in the anode material. However, Brenner discloses that the electrode material can be made from all conventional materials ([0038]).
Fischer discloses a button cell where the negative active material used can be any material that can be employed in the capture and release of lithium ions. Fischer teaches that among these compounds is metallic lithium, and carbon-based particles such as graphitic carbon ([0042]). Fischer further teaches that metallic or semi-metallic material can also be employed ([0042]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the cathode of Brenner with the teachings of Fischer to have an anode material comprise at least on of Lithium or graphite.
Regarding Claim 7 & 8, Brenner in view of Fischer discloses the limitations as set forth above. Brenner does not directly disclose that the cup or the lid are made of at least one of stainless steel, Cu, and Al, but Brenner does teach that the button cells generally having a housing made of a cup part and a cover part, and that these parts can be made from nickel-plated deep-drawn sheet metal ([003]). Brenner further teaches that the housing parts of the button cell often consist of a trimetal with a layer sequence nickel, steel and copper ([0017]).
Therefore, it would be obvious to one of ordinary skill in the art to create a cup and a lid for a battery, with the disclosure and teachings of Brenner, that would have a cup and a lid comprising of at least Cu.
Regarding Claim 9, Brenner in view Fischer discloses the limitations as set forth above. Brenner further discloses wherein the cathode material is deposited onto the cup and anode material is deposited onto the lid (Fig. 1, 111-negative electrode, deposited on lid-101’s floor region-103, 112-positive electrode deposited on cup-102’s floor region-106, [0043-0044]).
Regarding Claim 11, Brenner in view of Fischer discloses the limitations as set forth above. 
Brenner further discloses wherein the dielectric is deposited onto the lid (Fig. 1, film seal-109 acts as dielectric, disposed on cover part-101 acting as lid, [0043]).
Regarding Claim 12, Brenner in view of Fischer discloses the limitations as set forth above. 
Brenner does not directly disclose the electrolyte being filled in the cavity without using separators.
Fischer discloses a button cell with a cavity formed by a cup and a lid, where both electrodes are disposed inside the cavity (Fig. 2, 106/102-electrodes, 107-separator, [0050]). Fischer further discloses that the electrodes can be filled with an electrolyte ([0046]). Fischer teaches that this structure has improved electrode conductivity ([0015]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the cavity of Brenner with the teachings of Fischer to include an electrolyte in the cavity without using separators. This modified structure would yield the expected result of improved electrode conductivity. It is the examiner’s position that because Brenner includes both electrodes in the cavity created by the cup, with the inclusion of electrolyte in the electrode, the combination of Brenner in view of Fischer would create a battery with electrolyte being contained in the cavity without using a separator.
Regarding Claim 13, Brenner in view of Fischer discloses the limitations as set forth above. Brenner discloses a cavity filled with a separator (Fig. 1, 110-separator, [0044]), but is silent to the separator being wetted with thermally stable electrolytes.
Fischer discloses a button cell with a cavity formed by a cup and a lid, where the separator is disposed inside the cavity (Fig. 2, 106/102-electrodes, 107-separator, [0050]). Fischer further discloses that the separator disposed between the electrodes can be impregnated with electrolyte ([0045]). Fischer teaches that this structure has improved electrode conductivity ([0015]). Fischer further discloses that the electrolytes used can be organic solvents such as ether or carbon acid esters ([0046]). 
It is the examiner’s position that because “thermally stable electrolytes” is a broad term and the electrolytes disclosed by Fischer are commonly used as stable electrolytes, Fischer’s electrolytes meet the limitation of being “thermally stable”. Furthermore, it is the examiner’s position that “wetted” is met by Fischer’s electrolyte impregnated separator, as the term “wetted” is defined broadly in the instant specifications, and therefore the examiner is interpreting the term “wetted” to mean comprising a nonaqueous electrolyte, and since Fischer’s separator is within the scope of the claim, of a separator in contact with a nonaqueous electrolyte, Fisher’s separator meets the claim limitation of separator being “wetted”.
Therefore, it would be obvious for one of ordinary skill in the art to modify the cavity of Brenner with the teachings of Fischer to include a separator that is wetted with thermally stable electrolytes. This modified structure would yield the expected result of improved electrode conductivity. 
Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20130196222) in view of Fischer (US20180254439) further in view of Bedjaoui (US20150037660).
Regarding Claim 2, Brenner in view of Fischer discloses the limitations as set forth above.
Brenner is silent to the use of an epoxy for sealing the opening the space between the cup and the lid.
Bedjaoui discloses a lithium microbattery that uses an epoxy resin glue ([0035]). Bedjaoui further discloses that a layer of the glue is used to fix a protective cover over a stack of active layers ([0045]). Bedjaoui teaches that the use of epoxy resin allows for the protective cover to be solidly and lastingly fixed, and formed an efficient, compact and robust encapsulation system ([0051-0052]).
Therefore, it would be obvious to modify the cup and lid structure of Brenner with the teachings of Bedjaoui to use epoxy for sealing the opening the space between the cup and the lid. This modified structure would yield the expected result of a solidly, lastingly, and compact covered battery.
Regarding Claim 14, Brenner in view of Fischer disclose all the limitations as set forth above.
Brenner discloses that the button cell battery can have electrolyte metered in ([0041]). However, Brenner and Fischer are silent to the use of a solid or semi-solid electrolyte.
Bedjaoui further discloses the use of a LiPON electrolyte, a known solid electrolyte, which is placed inside the cavity formed by the buffer structure and protective cover, (Fig. 3/Fig. 5, protective cover-8, buffer structure-14, electrolyte-20, [0042]). Bedjaoui teaches that this structure has high energy density, higher rated voltage, and easier implementation ([0063]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Brenner in view of Fischer with the teachings of Bedjaoui to have the cavity filled with a solid electrolyte or semi-solid electrolyte.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20130196222) in view of Fischer (US20180254439) further in view of Teeters (US6586133)(provided in Applicant’s IDS filed on July 10th, 2020).
Regarding Claim 6, Brenner in view of Fischer disclose all the limitations as set forth above. 
Brenner and Fischer are silent to the thickness of the walls being between 50 nanometers and 250 nanometers.
Teeters discloses a nano-battery with electrode dimensions of less than 200 nanometers (col. 2 row 38-45). Teeters teaches that nanobatteries will be in higher demand as micro technology continues to build smaller devices, such as computers, medical, and other devices because smaller and require more stable and controlled nanobatteries.  
Therefore, it would be obvious for one of ordinary skill in the art to modify Brenner with the teachings of Teeters to create a nanobattery and have the thickness of the walls to be between 50 and 250 nanometers. This modified battery would be able to be used in computer, medical and other devices as they become smaller.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20130196222) in view of Fischer (US20180254439) further in view of Wadley (US20030049537).
Regarding Claim 10, Brenner in view of Fischer discloses the limitations as set forth above. Brenner is silent to the cathode material being deposited onto the lid and the anode material being deposited onto the cup.
Brenner does disclose that the positive electrode material can be optionally introduced into the cover part ([0035]).
Wadley discloses several battery structures including cylindrical, button, and prismatic configurations ([0024]). For each of these structures, Wadley teaches that one skill in the art would appreciate that further variations of the embodiments are possible, specifically interchanging the anode and cathode ([0060], [0064], [0066], [0068]). Thus, Wadley teaches that is known in the art to interchange cathodes and anodes for various battery configurations, including the button cell of Brenner.
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode structure of Brenner with the teachings of Wadley, so that the cathode material is deposited onto the lid and the anode material is deposited onto the cup.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728